

116 S4025 IS: Expanding the Maritime Environmental and Technical Assistance Program
U.S. Senate
2020-06-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4025IN THE SENATE OF THE UNITED STATESJune 22, 2020Mr. Markey introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo authorize appropriations for the maritime environmental and technical assistance program.1.Short titleThis Act may be cited as the Expanding the Maritime Environmental and Technical Assistance Program.2.Authorization of appropriations for the maritime environmental and technical assistance program(a)In GeneralThere are authorized to be appropriated to the Department of Transportation for fiscal year 2021, for expenses necessary to support the maritime environmental and technical assistance program under section 50307 of title 46, United States Code, $6,000,000, which shall remain available until expended, of which $3,000,000 shall be used for activities related to technologies that support port and vessel air emissions reductions and to support zero emissions technologies.(b)EmissionsIn this section the term emissions means air pollutants, as defined in section 302(g) of the Clean Air Act (42 U.S.C. 7602(g)).(c)UsesActivities conducted pursuant to the authorization under this section shall be used to inform the policy decisions of the United States related to domestic regulations and to the International Maritime Organization, to the extent such activities are relevant. 